DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mase et al. (US 20080233838 A1).
1. Mase discloses a powder-contacting member having a surface with which powder comes into contact [Intended Use, see discussion below] and on which surface treatment is performed [Abstract, “substrate treatment], wherein an arithmetic average peak curvature Spc (1/mm) of the surface is 150 to 400, a peak density Spd (piece/mm2) of the surface is 10000 to 180000, a root mean square gradient Sdq of the surface is 0.05 to 0.30, and an arithmetic average height Sa (m) of the surface is 0.02 to 3.00.
The preamble, “A powder-contacting member having a surface with which powder comes into contact”, is directed to an intended use of the product. Here, the preamble is not considered a limitation and is of no significance to claim construction because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. See MPEP 2111.02, II. 
As to the claimed properties of the product, i.e., the claimed ranges of Spc, Spd, Sda, and Sa (m), Mase fails to explicitly disclose the measured properties of its disclosed product. However, Mase discloses an identical process as that disclosed in the instant specification, and therefore substantially identical results are expected. See MPEP 2112.
Here, Mase discloses in Example 1 [Table 2]: a steel workpiece (“SPCC”; i.e., iron alloy) is subjected to sandblasting by a direct-pressure compressor (“FDQ-SR”) under the conditions of 0.3 MPa ejection pressure at an ejection distance of 70 mm, and using ejection material comprising green carborundum (i.e., silicon-carbide) having an average particle size of 12 micrometers [Table 2, “Example 1”]. Mase further discloses the ejection pressure may range from 0.01 to 0.5 MPa [para. 0032]. 
In comparison, the instant specification recites treating a steel workpiece [para. 0036, “stainless steel, a titanium alloy, an aluminum alloy, a nickel-based alloy, and various iron alloys, and examples of the ceramic include zirconia, alumina, silicon carbide, quartz, and glass”] by subjecting the workpiece to sandblasting by a direct compressor [para. 0056] under the conditions of between 0.4 to 0.6 MPa ejection pressure at an ejection distance between 50 and 150 mm [para. 0057], and using ejection material comprising a ceramic-based abrasive [para. 0048] having an average particle size between 0.5 (Mesh #20000) micrometers and 600 micrometers (Mesh #50) [para. 0053]. 
Example 1 of Mase differs only by the ejection pressure used to treat the workpiece, 0.3 MPA in comparison to 0.4 to 0.6 MPA of the instant invention, but further teaches that the ejection pressure may be increased up to 0.5 MPa to increase processing speed [para. 0032]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blasting process in Example 1, of Mase, to include an ejection pressure of up to 0.5 MPa, of Mase [para. 0032], in order to increase processing speed without decreasing the life of the abrasive media, as taught by Mase [para. 0032]. 
Since Mase renders obvious a process which is identical to that of the instant invention, identical results as those of the claimed product (i.e., the claimed properties of Spc, Spd, Sda, and Sa (m)) are inherently expected to be produced within the treated product of Mase. See MPEP 2112.
2. Modified Mase discloses the powder-contacting member according to claim 1, wherein the powder-contacting member is formed of a steel material [Table 2, “Example 1”, “Cold-Rolled Steel Sheet”].
3. Modified Mase discloses the powder-contacting member according to claim 1, wherein the powder-contacting member is formed of a ceramic material [para. 0055, “cemented carbide”; Table 2, “Example 3”, “Cemented Carbide”]. 
4. Modified Mase discloses the powder-contacting member according to claim 1, wherein the surface treatment is blasting process [Table 2, “Example 1”, “Cold-Rolled Steel Sheet”, “Direct-pressure compressor”].
5. Modified Mase discloses the powder-contacting member according to claim 2, wherein the surface treatment is blasting process [Table 2, “Example 1”, “Cold-Rolled Steel Sheet”, “Direct-pressure compressor”].
6. Modified Mase discloses the powder-contacting member according to claim 3, wherein the surface treatment is blasting process [para. 0055, “cemented carbide”; Table 2, “Example 3”, “Cemented Carbide”, “Gravity Compressor”].
7. Modified Mase discloses the powder-contacting member according to claim 1, wherein the surface treatment is any of hand polishing, lapping, buffing, CMP, laser machining, etching, and cutting [para. 0077, “The abrasive grains, which deliver grinding capability through contact with the workpiece, play a major role in cutting the surface of the portion to be coated in this method to form irregularities with a predetermined surface roughness”].
Here, the disclosed blasting process of Mase can be considered to be a cutting surface treatment because Mase discloses the blasting process results in the abrasive grains having “a major role in cutting the surface” of the workpiece, and therefore reads on the term “cutting”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leyendecker et al. (US 6869334 B1) is cited to show titanium products produced by blasting processes [Abstract].
Mase et al. (US 20120043044 A1) is cited to show steel products produced by a series of blasting processes [Abstract]. 
Miyasaka (US 20120144890 A1) is cited to show stainless steel products produced by blasting processes [Abstract]
Hansson (US 9108295 B2) is cited to show metal and ceramic products produced by titanium oxide blasting processes [Abstract]. 
Seki et al. (US 20200299811 A1) is cited to show aluminum products produced by blasting processes [Abstract]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713